Simmons, Chief Justice.
Under the terms of the deed, we think a vested estate was created in the maker’s grandchildren, subject to be defeated at the will of his children, the life-tenants. This being so, they had a right to be represented upon the question whether there was a delivery of the deed or not. If the proceeding was maintainable at all, the grandchildren in life at the time it was filed were indispensable parties. Ample authority in support of these conclusions will be found referred to in the opinion of the learned judge of the court below, which is set out in the report which precedes this opinion. Judgment affirmed.